Title: From Alexander Hamilton to Henry Muhlenberg, 20 October 1799
From: Hamilton, Alexander
To: Muhlenberg, Henry


          
            Sir,
            New York October 20th. 1799.
          
          I observe with pleasure by the return transmitted in your letter of the 8th. that your company is completed to within fourteen men of which seven must be artificers. From Lieutenant Heath’s representation of the recruiting money being exhausted I have been induced to request the Pay Master General to furnish a further sum equal to the recruiting bounty of fourteen men.
          This ought
          The want of money ought to have been stated by you to me in your letter. If Lt. Heath was instructed to make a verbal communication it was not regular.
          You will immediately proceed with your company by water to Norfolk in Virginia. The Contractor upon your application to him will make an arrangement for conveying the transportation. No time is to be lost.
          Lt. Heath will remain in Maryland to recruit the residue of the Company which being done he — immediately join follow you with his re—
          With consideration I am Sir Yr obed S—
          
            Lt. House is appointed Pay Master to the first Regiment. He is now at Trenton & will be stationed at Fort McHenry. If you will make out a Pay & Muster Roll & send it to him he will procure for you money for pay. I have written to Capt Morris to m— your men.
          
          Lt. Mughlenberg—
         